Exhibit 10.1
JOINT VENTURE AGREEMENT


This Joint Venture Agreement (hereinafter “Agreement”) is dated for reference
May 16, 2016 and executed by the following parties:


Oro East Mining, Inc. a Delaware-registered public company doing business at
1178 Oakport Street, Suite 205, Oakland, California 94621 (hereinafter “OROE”);
and


Hang Zhou Ci Xiao Tang Technology Co. Ltd., a Chinese limited liability company
with a United States office address at 1669 Old Bayshore Highway, Burlingame,
California 94010, a registered corporation from the People’s Republic of China
(hereinafter “Hang Zhou Technologies”).


RECITALS


WHEREAS, OROE and Hang Zhou Technologies would like to work together to
establish a business venture under the entity name Magnique, LLC, a California
registered close corporation.


WHEREAS, Magnique, LLC shall be in the business of using natural minerals for
magnetic therapy, a form of alternative healing or holistic health, and
manufacturing home and cosmetic skincare products using magnetic therapy.


WHEREAS, OROE and Hang Zhou Technologies wish to enter a joint venture agreement
pursuant to the terms set forth herein.


AGREEMENT


NOW THEREFORE, the undersigned parties integrate the foregoing recitals into the
binding body of this Agreement and hereby agree to be bound for good and
valuable consideration as follows:


1.
Joint Venture. OROE and Hang Zhou Technologies shall enter into a collaborative
project whereas both parties shall become share in the profits of the business
project “Magnique, LLC”



2.
Equitable Ownership. Hang Zhou Technologies shall take 70% equitable ownership
of Magnique, LLC and OROE shall take 30% equitable ownership of Magnique, LLC



a.
Obligations of OROE. OROE shall be responsible for responsibilities of Magnique,
LLC relating to corporate organization, entity formation, business permits and
licenses, and general corporate compliance matters. OROE shall also be
responsible for human resources, labor and employment matters, managing payroll
and accounting, and providing for general office management.



b.
Obligations of Hang Zhou Technologies. Hang Zhou Technologies shall be
responsible for product manufacturing or original equipment manufacturing
(“OEM”), product development, product warranties, technical support, robust and
ongoing research and development, customer service pre- and post- point of sale,
and ensuring that all products sold by Magnique, LLC shall conform to applicable
U.S. standards, codes, and regulations. Hang Zhou Technologies shall also be
responsible for product sales, shipping and handling, and all issues relating to
product development, manufacturing, sales, delivery, providing the requisite
certifications needed by customs for import and export, and incidental services
needed between products and end users.

 

--------------------------------------------------------------------------------


 
3.
Condition Precedent. The validity and effect of this Agreement is contingent on
OROE obtaining corporate approval from its own shareholders, directors, and/or
officers for the joint venture agreement on or before May 16, 2016, and if such
approval is not granted, then this Agreement shall be deemed automatically null
and void, without penalty to either party, and all monies as tendered restored
to their original parties, as-is. Upon approval received, OROE shall disclose
this Agreement through an 8-K filing.



4.
Capital Contributions. Hang Zhou Technologies shall invest $1,050,000.00 USD
(One Million and Fifty Thousand Dollars) in cash by wire transfer to Magnique,
LLC for capitalization of the business project. OROE shall transfer 22,500,000
shares of common stock in Oro East Mining, Inc., at a fixed value of $0.02 per
share to Magnique, LLC, which will be bound by all applicable rules and
regulations for such a transfer pursuant to the U.S. Securities Exchange
Commission and all other applicable securities laws.



5.
U.S. Intellectual Property. Hang Zhou Technologies and every individual
director, officer, employee, independent contractor, or company personnel who
develops any intellectual property within the scope of the United States, i.e.,
utility or design patents, trademarks, copyrighted text such as marketing
materials or product descriptions, must be relinquished to Magnique, LLC with
Magnique, LLC as the sole and exclusive title holder of all such intellectual
property within the scope of business purpose and the industry that Magnique,
LLC operates in. U.S. patents developed by Hang Zhou Technologies shall be
assigned to Magnique, LLC, with Magnique, LLC bearing the costs associated with
filing the U.S. patents. China patents developed prior to the execution date of
this Agreement shall remain the property of Hang Zhou Technologies and shall not
be covered by this covenant. This covenant applies specifically to U.S.
intellectual property developed by or between the parties.



6.
Dividends of Magnique, LLC The parties agree that dividends (in excess of the
retained earnings as decided by Magnique, LLC any fiscal year) distributed by
Magnique, LLC, if any, shall be apportioned as follows: 70% of any dividends to
Hang Zhou Technologies and 30% of the dividends to OROE.



7.
Appointment of Magnique, LLC Board of Directors and Officers. In drafting the
Bylaws of Magnique, LLC, the undersigned agree to appointments of up to 10
directors for the Board. Hang Zhou Technologies shall have the right to appoint
7 individual Directors for Magnique, LLC, including the Chairman. OROE shall
have the right to appoint 3 individual Directors for Magnique, LLC With regard
to the officer positions, Hang Zhou Technologies shall have the right to appoint
the Chief Executive Officer and/or the Chief Operations Officer but OROE has the
right to veto.



8.
Due Diligence. Hang Zhou Technologies agrees and acknowledges that it has had
adequate opportunity to perform its due diligence investigations on OROE and
that by entering and executing this Agreement, it represents full satisfaction
of its due diligence findings on OROE. OROE agrees and acknowledges that it has
had adequate opportunity to perform its due diligence investigations on Hang
Zhou Technologies and that by entering and executing this Agreement, it
represents full satisfaction of its due diligence findings on Hang Zhou
Technologies.



9.
Integration of Bylaws. By signing below, Hang Zhou Technologies agrees and
acknowledges that it has carefully reviewed and by informed consent and
voluntarily signed to acknowledge the Enterprise’s proposed Bylaws for Magnique,
LLC By signing below, OROE agrees and acknowledges that it has carefully
reviewed and by informed consent and voluntarily signed to acknowledge the
Bylaws. All terms of the Bylaws are hereby integrated into this Agreement and
incorporated by reference. The parties acknowledge that the Bylaws may from time
to time be amended or revised, and that the most updated version of the Bylaws
shall at all times be binding in all members of Magnique, LLC

 

--------------------------------------------------------------------------------


 
10.
Good Faith and Best Efforts. The undersigned parties hereby agree to execute all
terms of this Agreement in good faith and exercise best efforts on the
Enterprise. “Good faith” shall be defined as a state of mind consisting in (1)
honesty in belief or purpose, (2) faithfulness to one’s duty or obligation, (3)
observance of reasonable commercial standards of fair dealing in a given trade
or business, and/or (4) absence of intent to defraud or to seek unconscionable
advantage. “Best efforts” shall be defined as a binding duty to use best efforts
to accomplish any given goal, to make every available effort to do so,
regardless of the harm to the bound party. The parties further agree that there
are no conflicts between Hang Zhou Technologies’s duty to perform in good faith
and duty to exercise best efforts. The parties further agree that there are no
conflicts between OROE’s duty to perform in good faith and duty to exercise best
efforts.



11.
Third-Party Debt Financing. Any third party joint venture financing,
non-recourse or recourse, with guarantees or otherwise, or pledging of any
shares of the Enterprise shall be at the mutual consent of both Hang Zhou
Technologies and OROE, and irrespective of voting shares, shall be made by a
determination of 50/50 equivalent power for the determination of third-party
debt financing on behalf of Magnique, LLC



12.
OROE’s Breach and Hang Zhou Technologies’s Rights to Termination. OROE will be
considered in breach of this Agreement if any of the following occurs: (1)
failure to perform any of the material obligations hereunder, (2) voluntary
dissolution of OROE (in the event of involuntary dissolution, OROE shall not be
considered in breach), or (3) intentional fraud or misrepresentation committed
to induce Hang Zhou Technologies to enter into this Agreement. If OROE is found
in breach of this Agreement, Hang Zhou Technologies must give OROE a reasonable
opportunity to cure the breach. A notice of breach must be sent to the alleged
breaching party in writing and the alleged breaching party must be given a
reasonable opportunity to respond to the notice and/or cure.



13.
Hang Zhou Technologies’s Breach and OROE’s Rights to Termination. Hang Zhou
Technologies will be considered in breach of this Agreement if any of the
following occurs: (1) failure to perform any of the material obligations
hereunder, (2) OROE’s dissatisfaction with Hang Zhou Technologies’s efforts to
secure tourists as set forth under the obligations of Hang Zhou Technologies, or
(3) intentional fraud, theft, or misrepresentation committed to induce OROE to
enter into this Agreement. If Hang Zhou Technologies is found in breach of this
Agreement, OROE must give Hang Zhou Technologies a reasonable opportunity to
cure the breach. A notice of breach must be sent to the alleged breaching party
in writing and the alleged breaching party must be given a reasonable
opportunity to respond to the notice and/or cure. Should Hang Zhou Technologies
still fail to cure the breach, OROE may unilaterally terminate, null, and void
the Agreement.



14.
Representations. The undersigned parties hereby mutually represent to one
another that: (1) they are authorized agents of the entities they represent,
that they are fully authorized and have the power to enter into this Agreement
and bind the entities they represent; (2) they have duly obtained all necessary
and applicable licenses and/or permits required or reasonably foreseeably
required for performance of this Agreement; (3) they are the owners, licensees,
and/or otherwise authorized to use any corresponding intellectual property
rights that would be required or reasonably foreseeably required for performance
of this Agreement; and (4) the parties hereby indemnify and hold one another
harmless of any damages or potential damages that may arise from the falsity or
inaccuracy of the foregoing representations.



15.
Authority; Representations and Warranties. The undersigned parties each agree
and acknowledge that they have the authority and agency to enter into this
Agreement. The parties agree to hold each other harmless of any damages or
liabilities sustained as a result of this venture. The party at fault must
indemnify the other party of such damages or liabilities as may arise. In the
event that the parties file suit under this clause, the party seeking
indemnification may claim attorney’s fees against the other party if the party
seeking indemnification prevails on the claim.

 

--------------------------------------------------------------------------------


 
16.
Disclosure. Neither this Agreement or any documents exchanged between the
parties, nor any other document, certificate or instrument furnished to the
undersigned parties in connection with the transactions contemplated by this
Agreement, contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading. In addition, the parties acknowledge that all material
facts have been disclosed to one another.



17.
Covenant Not to Compete in the United States. In consideration for this
Agreement and inducement to the parties to enter into this business
relationship, the parties agrees acknowledges, represents, and warrants that
neither it nor any of its shareholders, directors, officers, agents, or
associates, personally or through the parties shall directly compete against one
another in the United States and any of the territories of the United States for
the duration of this Agreement and, additionally, two years after the
termination of this Agreement. The parties further agree that the only way to
fairly compensate the injured party for any breaches of this covenant is through
payment of liquidated damages. The parties agree that for each oral or written
disclosure to private individuals or entities, the injured party will sustain
harm equivalent to the sum of $10,000.00 per disclosure and for each
publication, online or in print, the injured party will sustain harm equivalent
to the sum of $100,000.00 for each publication. In the event of breach, the
breaching shall be liable for these sums pursuant to this liquidated damages
clause and furthermore, shall be liable for any attorney’s fees or court costs
incurred by the injured party in pursuing recovery of the liquidated damages.
The individual shareholders, directors, officers, agents, or associates of the
parties shall be bound collectively under this Agreement and the undersigned
represents and warrants that he or she is duly authorized to represent the
aforementioned parties. Thus any breach of this covenant by any individual
shareholders, directors, officers, agents, or associates of a party shall be
imputed on the signing party herein, and the signing party shall be deemed to
have authorized such breach and therefore liable.



18.
Specific Enforcement. The undersigned parties acknowledge and agree that
irreparable harm and substantial detriment would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any court of the United States or any state thereof having
jurisdiction, this being in addition to any other remedy to which they may be
entitled at law or equity.



19.
No Waiver or Cumulative Remedies. No failure or delay on the part of any
undersigned party to this Agreement in exercising any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.



20.
General Indemnification. The parties hereby agrees to indemnify and hold
harmless one another against loss or threatened loss or expense by reason of the
liability or potential liability of the parties for or arising out of any claims
for damages, including payment and compensation for reasonably-incurred
attorney’s fees and other related professional fees. Each party assumes his or
its own risks for entering into this Agreement. In the event of unforeseen
disasters, events, or conditions that the parties were not able to contemplate
at the execution of this Agreement, such as sabotage, riots, terrorism,
political or governmental complications, market conditions, or natural
occurrences such as hurricanes, floods, earthquakes, etc. or other Acts of God,
each undersigned party bears his or its own risks and shall not make any claims
for liability compensation against the other.

 

--------------------------------------------------------------------------------

 
21.
Prohibition Against Assignment. Unless the undersigned parties mutually agree to
subsequently modify this covenant in writing, Hang Zhou Technologies may not
assign, transfer, convey, or dispose of his rights, title or interest in this
Agreement or his Shares. This Agreement and any and all subsequent obligations
arising therefrom shall be non-assignable unless the parties agree to other
arrangements, which must be memorialized in writing. This covenant shall not
affect adversely the terms of Covenant 10, “Right of First Refusal and Option;
Beneficiary.”



22.
Authority. The undersigned parties hereby represent and warrant that he or she
has been duly authorized by its corporate entity or principal to enter into this
Agreement and to bind that corporate entity or principal to the terms hereof.



23.
Choice of Law and Forum. This Agreement shall be interpreted under the laws of
the State of California, United States. Any litigation under this agreement
shall be resolved in the trial courts of Alameda County, State of California or
the Northern District of California, whichever may be applicable.



24.
Severability. If any term or provision of this Agreement shall to any extent be
invalid or unenforceable, the remainder of this Agreement shall not be affected
thereby, and each term and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.



25.
Descriptive Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein. Unless the context of this Agreement otherwise requires,
references to "hereof," "herein," "hereby," "hereunder" and similar terms shall
refer to this entire Agreement.



26.
Counterparts and Translations. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart. The parties hereby understand and acknowledge that Hang
Zhou Technologies will be obtaining a certified translation of this Agreement
and relying on that translation and any legal counsel he seeks prior to
executing the Agreement, but that the version of the Agreement that shall
prevail is the English translation only, as signed and executed by both parties.
In the event of conflicts between the executed Agreement and any translations of
the Agreement, the executed Agreement in English shall be binding and trump any
executed Agreements in other languages.



27.
Legal Counsel. By signing below, both parties acknowledge that they have had
adequate opportunity to consult independent legal counsel to advise them on this
Agreement and that either such counsel has been sought or the party hereby
expressly waives such right to legal counsel.



IN WITNESS WHEREOF, the undersigned parties cause this Agreement to be duly
signed and executed this Friday, May 16, 2016.


READ AND ACKNOWLEDGED; AGREED AND ACCEPTED:
 
 
 
X        /s/ TIAN Q CHEN
 
X        /s/ ZHONG PING LOU
 
 
 
 
 
 
 
 
Company:
Oro East Mining, Inc.
 
Company:
Hang Zhou CI Xiao Tang Technology
Signor’s Name:
Tian Q. Chen
 
Signor’s Name:
Zhong Ping Lou
Position/Title:
Chief Executive Officer
 
Position/Title:
Chairman

 